A complaint for damages, in consequence of injuries received by the plaintiff, by the giving way of and falling down of a back stoop and stairs, on a certain building owned by the defendant, which alleged that said stoop and stairs were in a bad condition and repair; that the defendant, as owner, was bound to keep the premises, and especially the said stoop and stairs, in a good condition and repair, and had neglected and refused to do so; and that in consequence of such neglect and refusal, the plaintiff had sustained the injuries, (specifying them,) complained of, and demands judgment for $5,000.Held, bad on demurrer, because it appeared from the complaint, that the premises were occupied, not by the defendant, but by third persons, and consequently it was upon the tenants, and not upon the defendant, as owner and landlord, that the duty of keeping them in repair presumptively rested. Besides, the averment that the defendant was bound to repair, without stating any facts from which the obligation resulted, was plainly insufficient, it being a conclusion of law. (Reported in 14 How. Pr. R. 163.)